Citation Nr: 1141602	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-06 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than August 6, 2003, for the award of service connection for posttraumatic stress disorder (PTSD) and depressive disorder and the assignment of a 30 percent disability rating.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Jill Mitchell, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to May 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2005 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In March 2011, the Veteran testified at the RO during a hearing (Travel Board hearing) before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  

The record was held open for 30 days following the Board hearing to provide the Veteran with additional time and opportunity to submit medical evidence.  In April 2011, the Veteran's attorney submitted additional evidence with a waiver of RO review.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).

The issue of entitlement to service connection for a kidney disorder, as secondary to service-connected diabetes mellitus type II, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  VA received the Veteran's claim for service connection for PTSD on May 20, 2002.

2.  The Veteran is service-connected for PTSD and depressive disorder, rated as 30 percent disabling; diabetes mellitus type II, rated as 20 percent disabling; peripheral neuropathy of the left lower extremity, rated as 20 percent disabling; peripheral neuropathy of the right lower extremity, rated as 20 percent disabling; peripheral neuropathy of the left upper extremity, rated as 10 percent disabling; peripheral neuropathy of the right upper extremity, rated as 10 percent disabling; and hydrocele status post hydrocelectomy, rated as 0 percent disabling.  The combined service-connected disability rating is 70 percent.

3.  The Veteran's service-connected PTSD and depressive disorder preclude him from securing or following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 20, 2002, but no earlier, for the award of service connection for PTSD and depressive disorder and the assignment of a 30 percent disability rating have been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.159, 3.400 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25, 4.26 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). 

In this case, the Board is granting in full both benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist with regard to these issues, such error was harmless and will not be further discussed.  

Earlier Effective Date

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155.

In this case, the Veteran contends that he is entitled to an effective date of May 30, 2002, for the award of service connection for PTSD and depressive disorder because that is the date on which he filed his claim.  He also contends that he has been receiving psychiatric treatment since March 2001.

VA received the Veteran's claim for service connection for PTSD on May 20, 2002.  Here, the Board notes that the May 30, 2002, date to which the Veteran refers is the date on which he subsequently signed, and presumably mailed, a statement in support of his claim.  Thus, despite his erroneous belief, and, notably, to his favor, May 20, 2002, is the date of receipt of claim.

In a December 2002 rating decision, the RO denied the Veteran's claim for service connection for PTSD, noting that the record failed to show that the disability had been clinically diagnosed.  In August 2003, the Veteran submitted a statement that the Board construes as a notice of disagreement (NOD) to the denial.  Indeed, in a March 2004 letter, the RO also acknowledged this statement as an NOD.  Then, in a January 2005 rating decision, the RO granted service connection for PTSD and depressive disorder and assigned a disability rating of 30 percent and an effective date of August 6, 2003, noting that this is the date of the report from Dr. H., the Veteran's private psychiatrist, showing that PTSD has been clinically diagnosed.  

Given the above, it appears that the RO assigned the current effective date based on the date entitlement arose, i.e., the date of the diagnosis of PTSD, being later than the date of receipt of claim.  However, the record indicates that the Veteran has been receiving psychiatric treatment for a disorder related to service before August 6, 2003.  In this regard, a March 2001 note from the Shreveport Vet Center reflects the examiner's assessment that the Veteran has emotional problems that may be linked with his experiences in Vietnam.  The Board notes that a VA examiner was unable to provide a diagnosis of PTSD after a July 2002 examination because, although the Veteran gave symptoms which were generally consistent with PTSD, psychological testing was not supportive of the diagnosis.  However, as indicated above, in an August 6, 2003, letter, a private psychiatrist provided a diagnosis of chronic, severe PTSD.  Then, after a December 2004 examination, a second VA examiner provided a diagnosis of PTSD, as well as depressive disorder associated with PTSD.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that he has been suffering from a psychiatric disorder related to service since as early as March 2001.  See Clemons, 23 Vet. App. 1.

Now, the Board observes that the Veteran did not file a claim for service connection for PTSD, or for any other psychiatric disorder, until May 20, 2002.  There is no statement or communication from the Veteran, prior to this date, that constitutes a pending claim for service connection for a psychiatric disorder.  Thus, in this case, the date of receipt of claim is later than the date entitlement arose.  Accordingly, May 20, 2002, is the proper effective date, and the Veteran is entitled to this earlier date.  It is noted that the claim was not received within one year from the Veteran's separation from service, precluding assignment of an effective date beginning the day after discharge.

In sum, an effective date of May 20, 2002, but no earlier, is warranted for the award of service connection for PTSD and depressive disorder and the assignment of a 30 percent disability rating.  

Total Disability Rating Based on Individual Unemployability 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2). 

A total disability rating based on individual unemployability (TDIU) may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

But for the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.  

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

On his July 2005 application for a TDIU, the Veteran indicated that his service-connected diabetes, PTSD, and neuropathy of the lower and upper extremities prevented him from securing or following any substantially gainful occupation.  He also indicated that he last worked full-time in September 2001, as a self-employed accountant and grocery store owner, and became too disabled to work that same month.  He also noted that he had completed high school but had no other education or training prior to or since becoming too disabled to work.  He remarked that his nerves do not allow him to work with people, that he cannot handle it, and that this is why he only worked the limited number of hours per month.  He added that he had to sell his store because he could not deal with people.  In an accompanying statement, he indicated that his PTSD caused him to lose the store and almost put a complete stop to his accounting business.

The Veteran is service-connected for PTSD and depressive disorder, rated as 30 percent disabling; diabetes mellitus type II, rated as 20 percent disabling; peripheral neuropathy of the left lower extremity, rated as 20 percent disabling; peripheral neuropathy of the right lower extremity, rated as 20 percent disabling; peripheral neuropathy of the left upper extremity, rated as 10 percent disabling; peripheral neuropathy of the right upper extremity, rated as 10 percent disabling; and hydrocele status post hydrocelectomy, rated as 0 percent disabling.  The combined service-connected disability rating is 70 percent, meeting the schedular percentage criteria for TDIU (under the combined rating table), with consideration of the bilateral factor and the fact that the diabetes and associated neuropathies are rated as one disability as they stem from a common etiology.  38 C.F.R. §§ 4.16(a), 4.25, 4.26.  Thus, he meets the above percentage standards of 38 C.F.R. § 4.16(a).  The remaining question is whether he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.

A March 2006 VA examination report reflects diagnoses of severe and chronic PTSD and major depressive disorder, with a global assessment of functioning (GAF) score of 50 for each disorder.  The examiner stated that the Veteran's condition has likely worsened over time, that the Veteran does not seem to have benefitted from counseling or medication, and that the Veteran chooses to avoid contact with others rather than working through his difficulties.  

An April 2006 VA examination report reflects that the Veteran's diabetes with associated complications have no significant effects on occupation.  After examination, the examiner concluded that the Veteran's diabetes, associated neuropathies, hypertension, residuals of Bell's palsy, and hypertriglyceridemia have no significant effects on his occupation and that the conditions do not negatively impact his sedentary or physical employment.

A May 2009 decision of the Social Security Administration (SSA) reflects that the Veteran has been disabled since April 1, 2008, due to diabetes, diabetic peripheral neuropathy in the upper and lower extremities, high blood pressure, Bell's palsy, and PTSD.  

During his March 2011 Board hearing, the Veteran testified that he cannot maintain substantially gainful employment due to his service-connected disabilities.  Additionally, his spouse provided testimony regarding the difficulties the Veteran experiences on a regular basis that prevent him from maintaining gainful employment.  

In a March 2011 letter, Dr. H. stated that the Veteran has worked very little as a tax preparer, completing only two returns this year - and those were for his friends.  Dr. H. opined that the Veteran is unlikely to be employable in his field.  Dr. H. stated that the Veteran has PTSD and panic disorder, as well as hypertension, sleep apnea, diabetes mellitus, erectile dysfunction, and peripheral neuropathy.  Dr. H. noted that factors that make the Veteran's sustaining work problematic are difficulty tolerating interpersonal relationships, preferring solitude to interactions with others, poor concentration, poor focus, poor memory, persistent fatigue, and no motivation.  Dr. H. then endorsed the grant of a 100 percent disability rating for the Veteran.

Given the above, the record indicates that the Veteran's service-connected PTSD has the greatest impact on his ability to work.  He was assigned a GAF score of 50 by the March 2006 VA examiner.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF score of 50 indicates an inability to keep a job.  Then, the SSA determined that the Veteran could not engage in substantially gainful employment due, in part, to his PTSD.  Finally, while noting the Veteran's various service-connected and nonservice-connected disabilities, Dr. H. indicated that the Veteran cannot sustain a substantially gainful occupation due to the multiple symptoms related to his PTSD.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that his service-connected PTSD precludes him from securing or following a substantially gainful occupation.  Accordingly, a TDIU is warranted.


ORDER

An earlier effective date of May 20, 2002, for the award of service connection for PTSD and depressive disorder and the assignment of a 30 percent disability rating is granted, subject to the provisions governing the award of monetary benefits. 

A TDIU is granted, subject to the provisions governing the award of monetary benefits.



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


